UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 30, 2013 Date of Report (Date of earliest event reported) GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33601 (Commission File Number) 74-2785449 (IRS Employer Identification No.) 4500 Lockhill Selma Road, Suite 150 San Antonio, Texas78249 (210) 308-8267 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On September 30, 2013, the Board of Directors appointed Mr. James L. Bindseil, the current Vice President, Client Support Services, as interim President of the Company. Information required by Items 401, 402, 403 and 404 of Regulation S-K concerning Mr. Bindseil can be found in the Company's Proxy Statement for its 2013 Annual Meeting of Stockholders filed with the Securities and Exchange Commission on April 26, 2013, which is incorporated herein by this reference. Because of Mr. Robinson’s unexpected death, the Board of Directors has temporarily reduced the size of the Company's Board of Directors from five to four. On October 1, 2013, the Company issued a press release announcing the appointment of Mr. Bindseil.A copy of this press release is attached hereto. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Exhibit Press Release dated October 1, 2013 regarding the election of Mr. James Bindseil as interim President. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBALSCAPE, INC. By:/s/ James Albrecht James Albrecht, Chief Financial Officer Dated: October 1, 2013
